Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 06/06/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Objections
Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 19 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 depending on claim 9 recites the limitation "the second plate" in line two. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8, and 17-18- is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 6,367,803; Loth).
For claim 1, D1 discloses, in Figures 1-7, a seal gasket (J), comprising the following structures: 
a seal ring (1); and 
a plurality of metal wires (2) extending outward from the seal ring (Figure 1).  

For claim 2, D1 discloses the seal gasket according to claim 1, wherein the plurality of metal wires (2) are evenly distributed along a circumferential direction of the seal ring (Figure 1).  

For claim 4, D1 discloses the seal gasket according to claim 1, wherein the seal gasket is used for sealing a high-vacuum cavity or an ultra-high-vacuum cavity (D1 discloses a metal gasket used in chemical industries, and it can be used in any intended environment; MPEP 2114). 

For claim 5, D1 discloses the seal gasket according to claim 1, wherein the plurality of metal wires (2) are welded to the seal ring (Col.2, L36-38).  

For claim 6, D1 discloses the seal gasket according to claim 2, wherein the plurality of metal wires (2) are welded to the seal ring (Col.2, L36-38).  

For claim 8, D1 discloses the seal gasket according to claim 4, wherein the plurality of metal wires (2) are welded to the seal ring (Col.2, L36-38).  

For claim 17, D1 discloses the seal gasket according to claim 1, wherein the shape of the seal ring is polygonal, circular, or triangular (Figure 1).  

For claim 18, D1 discloses the seal gasket according to claim 2, wherein the shape of the seal ring is polygonal, circular, or triangular (Figure 1).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 6,367,803; Loth) alone.
For claim 13, D1 discloses he seal gasket according to claim 1, having a predetermined diameter (Figure 1), except for the diameters of the seal ring 1mm to 2mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the diameter of the sealing ring 1mm to 2mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One skill in the art would realize that having the diameters of the seal ring 1mm to 2mm would yield the predictable result of effective sealing for the intended environment.   

For claim 14, it is rejected as applied to claim 13 above.   

For claim 16, it is rejected as applied to claim 13 above.   


Claim(s) 9-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 6,367,803; Loth) in view of D2 (CN 101470040; Chen et al.)
For claim 9, D1 discloses the metal seal gasket according to claim 1, except for wherein the materials of the seal ring and/or the metal wires are selected from gold, silver, copper, aluminum or indium. D1 is silent the material of the metal.   
D2 teaches a vacuum seal 9 made of indium for effective sealing (¶ 0014). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the sealing ring material of d1 with indium as taught by D2.
Simple substitution of one known material for another producing a predictable result renders the claim obvious.
 
For claim 10, it is rejected as applied to claim 9 above.
 
For claim 11, it is rejected as applied to claim 9 above.

For claim 12, it is rejected as applied to claim 9 above.

For claim 20, D1 discloses the flat-plate sealed structure according to claim 9, wherein the lengths of the plurality of metal wires exceed edges of the second flat plate (Figures 2-3).  

 
Allowable Subject Matter
Claims 3, 7, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675